Case 1:99-cr-01159-JSR-FM Document 76 Filed 07/27/21 Page 1of2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Wo eee x
UNITED STATES OF AMERICA, :
99-cr-1159 (JSR)
-V-
ORDER
LEONARD JOHNSON,
Defendant. :
vo ee ee x

JED S. RAKOFF, U.S.D.Jd.

Familiarity with the background to this case is assumed. As
relevant here, on January 11, 2021, the Court denied defendant
Leonard Johnson’s motion for compassionate release, finding that he
had not identified a reason why he qualifies for compassionate
release. ECF 73.

Now before the Court is Johnson’s pro se motion for
compassionate release on the ground that Congress’s amendment in the
First Step Act to the sentence “stacking” provisions of 18 U.S.C.
§ 924(c) constitutes an “extraordinary and compelling” reason
warranting relief under 18 U.S.C. § 3582(c). ECF 75 at 9. Johnson
has also filed a motion for leave to exceed the page limit on his
motion for compassionate release. ECF 74. Good cause existing, the
Court grants Johnson’s motion for leave to exceed the page limit on
his pro se motion for compassionate release, ECF 75.

Having considered the arguments set forth in Johnson’s motion,

the Court believes that appointment of counsel would aid the Court
Case 1:99-cr-01159-JSR-FM Document 76 Filed 07/27/21 Page 2 of 2

in assessing Johnson’s request for relief. Accordingly, the
representation of Johnson in the above-captioned matter is assigned
to the C.J.A. attorney on duty today, July 27, 2021, Matthew
Galluzzo, for the purposes of supplementing, if deemed necessary,
the pro se motion for compassionate release.

Counsel for the defense and the Government are directed to
jointly call Chambers on or before Monday August 2, 2021 at 4:30

p.m. to set up a briefing schedule for the motion.

 

SO ORDERED
Dated: New York, NY CK CA
July 27, 2021 JED &% RAKOFF, U.S.D.J.

 

 

 

 

 

 
